Citation Nr: 9914020	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-11 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to July 1944 
and from April 1945 to August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

In his Substantive Appeal of July 1998, the veteran withdrew 
the appeal of the issue of entitlement to a compensable 
disability rating for hearing loss, the appeal of which he 
had initiated when he submitted his Notice of Disagreement in 
May 1998.  The present decision will therefore not include a 
review of that issue.

In his Substantive Appeal of July 1998, the veteran also 
requested to be scheduled for an independent medical 
evaluation, in accordance with the provisions of 38 C.F.R. 
§ 3.328, based on his contention that the examiner who 
conducted a VA spine examination of August 1997 
"contradicted himself" by saying, on the one hand, that a 
diagnosed degenerative condition of the lower back was not 
caused by an initial trauma and further saying, on the other 
hand, that the development of degenerative changes "may have 
been accelerated by trauma."  The Board does not see any 
contradiction in both statements and no need to order an 
independent medical examination under § 3.328 because that 
regulation provides for such an extraordinary measure only 
"[w]hen warranted by the medical complexity or controversy 
involved in a pending claim," and that is not the case here.  
See, 38 C.F.R. § 3.328(a) (1998).


FINDING OF FACT

The record is devoid of competent evidence demonstrating that 
the veteran suffered trauma to his lower back during service 
in April 1945, that he received medical treatment 
continuously throughout the years for the residuals of that 
inservice injury and that that claimed, but unconfirmed, 
inservice injury caused the severe degenerative joint disease 
of the lower back that was first diagnosed approximately 52 
years after his separation from active military service.


CONCLUSION OF LAW

The veteran has failed in his initial duty to submit a claim 
for service connection for a lower back disability that is 
well grounded or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR THE FINDING AND THE CONCLUSION

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether the appealed claim is 
well grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United States 
Court of Appeals for Veterans Claims (Court) has said that 
VA's statutory "duty to assist" under 38 U.S.C.A. § 5107(a) 
(West 1991) does not arise until there is a well-grounded 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See Murphy, at 
81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

VA regulation also provides for the granting of service 
connection, on a presumptive basis, when it is shown that a 
chronic disease, such as arthritis, was manifested to a 
degree of 10 percent or more within one year from the 
veteran's separation from active military service, even if 
there is no evidence of the manifestation of such disease 
during service.  See, 38 U.S.C.A. §§ 1101, 1112 (West 1991); 
and 38 C.F.R. §§ 3.307(a), 3.309(a) (1998).

In the present case, the record shows that the veteran filed 
a claim for service connection for a lower back disability in 
June 1997, almost 52 years after his separation from active 
military service.  In his application for service connection, 
he claimed, for the first time ever in the record, that he 
had injured his back while serving aboard the USS Chesapeake 
Capes in April 1945.

Pursuant to the submission of the above claim, the record 
shows that the RO initiated efforts to secure any service 
medical records and private medical records that were 
produced between 1945 and 1997 but that, unfortunately, no 
medical records dated prior to 1997 could be located.  The 
veteran thereafter acknowledged their unavailability when he 
said, in his Notice of Disagreement of May 1998, that "[i]t 
is obvious that many of the doctors are now deceased and 
medical records were unavailable to show the continuity of 
treatment for [the] back condition."  He then suggested that 
the "weight of the evidence" was in his favor and requested 
that his appeal be granted "based on reasonable doubt."

The record contains a July 1997 lay statement from an 
acquaintance of the veteran.  According to this individual, 
he has known the veteran for over 50 years and knows that he 
has "suffered with his back" throughout the years. 

Notwithstanding the lack of competent evidence in the record 
supporting the veteran's contentions, the record shows that, 
in an effort to develop the record to its fullest, the RO 
scheduled the veteran for a VA spine examination that was 
conducted in August 1997.

According to the report of the above medical examination, the 
veteran, a 71-year old veteran of the Merchant Marine Army 
transport service and Coast Guard, related the onset of his 
symptoms to an injury that he sustained in 1945 when he was 
loading a tanker and he and a group of other men slipped on 
some oil that was on deck and he sustained a strained back.  
He said that he was initially treated with some lumbar 
support corsets, which gave mainly resolution of the 
symptoms, that, throughout the years, he had noticed that the 
pain had persisted and that he now felt that it was slowly 
becoming worse.  He described episodes where numbness 
radiated down the lateral aspect of both legs to the knee, 
but denied sharp radiating pains down the legs or into the 
foot and ankle regions and any changes in bowel or bladder 
function.  He said that he was able to walk approximately two 
or three blocks without difficulty and reported severe pain 
in his back with starting activity, but denied currently 
taking any medications for his back.

The above report also reveals that, on examination, the 
veteran was noted to be an obese male, with no obvious 
postural abnormalities and no fixed deformity.  The 
musculature of the back was difficult to assess secondary to 
his obesity.  There was some mild tenderness to palpation in 
the paraspinous muscles and directly over the spinous 
processes.  Ranges of motion of the lumbar spine showed him 
to have 60 degrees of forward flexion, 20 degrees of backward 
extension, 25 degrees of lateral bending, bilaterally, 35 
degrees of right rotation and 30 degrees of left rotation.  
There was pain in all extremities on range of motion of the 
lower back, but no pain radiating down the legs.  
Neurologically, there were no focal deficits and X-rays 
revealed diffuse degenerative changes throughout the lumbar 
spine, with disk space narrowing, end plate sclerosis and 
significant osteophyte formation about the facets with what 
appeared to be some foraminal stenosis and possible central 
stenosis.

The above report further reveals an impression of severe 
degenerative joint disease of the lumbar spine, with possible 
neurogenic claudication, and the following opinion:

It is this examiner's opinion that the 
patient's current degenerative condition 
was not caused by his initial trauma, 
however, the development of the 
degenerative changes may have been 
accelerated by his trauma.  As we do not 
have any film from this initial injury, 
this cannot be determined.  His current 
subjective and objective symptoms would 
certainly cause him a limited mobility 
and significant discomfort, particularly 
episodic discomfort.

He should best be managed with activity 
like daily strengthening exercises 
particularly weight loss.  Losing his 
weight would cause a lot less strain on 
his lower back.

First, the Board notes that the present claim for service 
connection has failed on a presumptive basis due to the fact 
that there is no competent evidence in the record 
demonstrating the onset of arthritis of the lower back to a 
degree of at least 10 percent within the one-year period 
immediately following the veteran's separation from active 
military service.

Second, the Board finds that, while the Caluza criterion of a 
present disability has been met, the remaining two criteria 
(an inservice traumatic incident and a nexus between that 
incident and the present disability) have not been met, as 
the record is devoid of competent evidence demonstrating that 
the claimed inservice trauma to the back actually occurred 
and, more importantly, that that incident is indeed what 
caused the severe degenerative disease of the lumbar spine 
that was first diagnosed, according to the record, 
approximately 52 years after service.
 
The Board is certainly aware of the fact that the Court has 
said that a veteran's evidentiary assertions regarding an 
incident supposedly occurred during service are to be 
accepted as evidence proving that the claimed incident 
actually happened.  See, in this regard, King v. Brown, 5 
Vet. App. 19, 21 (1993).  However, in that same case, the 
Court clarified that such assertions are to be accepted by 
the Board as true only for the purposes of determining 
whether a claim is well-grounded.  In the present case, even 
if the Board were to accept as entirely credible the 
veteran's contentions regarding his having injured his back 
during service, the fact remains that the nexus criteria is 
still not met and this necessarily means that the claim is 
simply not well grounded.

Regarding the Caluza criterion of a nexus between the claimed 
inservice trauma or injury and the present disability, the 
Board notes that, not only did the VA physician who 
subscribed the above report of August 1997 specifically say 
that, in his opinion, the veteran's current degenerative 
condition had not been caused by the claimed, but 
unconfirmed, "initial trauma," but he was then particularly 
careful to qualify his suggestion that the development of the 
diagnosed degenerative changes "may have been accelerated by 
trauma" by adding the caveat phrase of "this cannot be 
determined."  The Board sees no way to construe this 
statement as a medical statement satisfying the nexus 
criterion required by the Court in Caluza because the 
statement simply falls short of establishing, or at least 
showing that it is as likely as not that there exists, the 
necessary nexus.

The Board certainly is appreciative of the service that the 
veteran provided for his country while serving on active duty 
during World War II but the fact remains that, 
notwithstanding the RO's attempts to fully develop the claim, 
the claim has not surpassed the initial threshold of being 
well grounded so as to warrant its consideration on its 
merits.  Consequently, and in view of the above, the Board 
has no other recourse but to conclude that the veteran has 
failed in his initial duty to submit a claim for service 
connection for a lower back disability that is well grounded 
or capable of substantiation.  The claim has failed and must 
be denied.

Finally, the Board notes that the veteran has not reported 
that any additional competent evidence exists that, if 
obtained, would establish a well-grounded claim for service 
connection for a lower back disability.  Under these 
circumstances, VA has no further duty to assist him, as per 
the provisions of 38 U.S.C.A. § 5103(a) (West 1991), in the 
development of said claim.  See, Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).



ORDER

Service connection for a lower back disability is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

